Citation Nr: 0402538	
Decision Date: 01/27/04    Archive Date: 02/05/04

DOCKET NO.  02-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected diabetes mellitus.  

2.  Entitlement to service connection for paraganglioma 
excision claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for coronary artery 
disease, post-operative coronary artery bypass graft, claimed 
as secondary to the service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1962 to May 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the RO.  

The Board notes that, during the pendency of this appeal, a 
March 2003 rating decision granted service connection for 
chronic renal insufficiency with an evaluation of 60 percent 
and that a July 2003 rating decision assigned a total 
compensation rating based on individual unemployability.  

(The issues of secondary service connection for coronary 
artery disease and paraganglioma excision are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  



FINDING OF FACT

The veteran's diabetes mellitus is shown to be productive of 
a disability picture that has more nearly approximated that 
of the required use of insulin, restricted diet and 
regulation of his activities since the date of the grant of 
service connection.  



CONCLUSION OF LAW

The criteria for the assignment of a 40 percent rating, but 
not higher, for the service-connected diabetes mellitus have 
been met since the effective date of the grant of service 
connection.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for diabetes mellitus was granted in a 
January 2002 rating decision with an initial 20 percent 
rating assigned effective on March 21, 2001.  

The veteran timely appealed that determination, asserting 
that his diabetes mellitus was severe enough to warrant a 
rating in excess of 20 percent.  

At a VA examination in November 2001, the veteran reported 
that he was first diagnosed with diabetes in 1981 and that he 
was placed on insulin 30 units, then increased to 35 units.  
He denied hypoglycemic reactions requiring hospitalization 
and was on a no sugar, low cholesterol, no fat, no salt diet.  
He was previously on Minoxidil, but had weight gain of 10 
pounds and the medicine was discontinued.  

He reported no restrictions of activities related to 
diabetes, but it was noted that the veteran suffered a stroke 
which had caused other significant medical problems.  Current 
symptoms and disabilities included double vision in the left 
eye, blurry vision, vascular condition, high blood pressure, 
coronary bypass grafting, coronary artery disease and status 
post CVA which affected his right side.  He also had 
involuntary jerking motions of the hand and leg.  

Also, the veteran reported that he continued to have swelling 
of the feet with bluish black discoloration at various 
intervals.  The veteran reported that his hypertension was 
diagnosed in 1970.  

Laboratory work revealed findings of WBC/RBC 7.7/4.1, H&H 
13.1/38.4, MCV 93.6, HGB A1C 7/01 8.4, electrolytes 11/01 
sodium 142, potassium 3.8, chloride 106, glucose 118, BUN 24, 
creatinine 1.8, calcium 9.  Urinalysis revealed negative 
protein, glucose 250, negative ketones, acid for bacteria, 
occasional WBC's RBC's negative nitrites and leukocytes.  

The impression was that of diabetes mellitus type II 
secondary to Agent Orange exposure, with current insulin 
therapy for management, patient has poor control as 
documented elevated HGB A1C.  

In a March 2002 statement, the veteran reported that he was 
first diagnosed with diabetes and high blood pressure in 
1978.  The veteran further stated that he had no idea that he 
had vascular problems or heart problems until 1990.  

VA outpatient treatment reports from February 2002 to August 
2002 show continued treatment for uncontrolled diabetes 
mellitus.  

The veteran was afforded another VA examination in October 
2002.  The examiner noted that the veteran was first 
diagnosed with the diabetes mellitus in 1977-1978.  

The veteran denied any ketoacidosis or hypoglycemic 
reactions.  He indicated that he was on a diabetic diet, low 
cholesterol.  The veteran denied any weight loss and stated 
that he had a little weight gain since his last examination.  

The veteran reported restrictions of his activities included 
inability to ambulate, loss of strength secondary to having a 
stroke.  The veteran also reported diabetic retinopathy.  

The veteran reported right-sided numbness since his stroke.  
He also noted that he had follow-up every three months.  

On physical examination, the veteran presented in a wheel 
chair.  His blood pressure sitting was 180/84.  
Cardiovascular showed normal S1 and S2.  Skin was intact with 
noted thickened discolored nails of bilateral feet 1 through 
5 with noted erythema of the right foot.  

There was increased sensitivity to the right lower extremity.  
It was painful to touch.  The veteran did have on bilateral 
support hose which were removed for examination.  The veteran 
was noted to have spasms of the right lower extremity during 
examination.  

Laboratory work from May 2002 revealed findings of wbc count 
5.9, rbc count 3.92, hemoglobin 12.9, hematocrit 37.1, MCV 
94.6, MCH 32.8.  Hemoglobin A1C 7.2.  Sodium 139, potassium 
5.1, chloride 103, C02 25, glucose 157, BUN 43, creatinine 
2.4, calcium 8.6.  On 10/15/02, urinalysis showed negative 
protein, glucose and ketones.  

Diagnosis was as follows:  (1)  Diabetes type II diagnosed 
approximately 1977-1978; (2) Diabetes mellitus Type II, 
veteran currently with end organ damage with nephrologic, 
cardiovascular and neurologic complications reported; (3) 
Diabetes mellitus with a history of hypertensive vascular 
disease; (4) Coronary artery disease, status post coronary 
artery bypass grafting x 5; also cerebrovascular accident in 
September 2001 with residual hemiparesis of the right; (5) 
Diabetes type II with renal failure, elevated BUN and 
creatinine levels on assessment; (6) Elevated glucose level 
on 10/15/02; (7) Diabetes type II.  Renal condition could be 
attributed to the dm as well as his hypertensive vascular 
disease which did target the renal system.  It is more likely 
than not that the type II diabetes had contributed to his 
renal failure.  

The veteran was afforded another VA examination in January 
2003 to evaluate his chronic renal insufficiency.  He 
reported lethargy, significant weakness, no anorexia; rather, 
he gained 10-20 pounds over the past four to six months.  He 
denied frequency in urination.  

Laboratory results revealed findings of PT, INR 2.2 secondary 
to Coumadin.  WBC count 5.6, hgb 13, hct 37.7, platelets 
180,000.  Sodium 139, potassium 4.2.  Chloride 103, bicarb 
28, BUN 29, creatinine 2.4  Glucose 108.  Urinalysis showed 
no evidence of any proteins, ketones, glucose or nitrites in 
the urine.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The veteran is currently evaluated under the criteria listed 
at 38 C.F.R. § 4.119, Diagnostic Code 7913 for rating 
diabetes mellitus.  

A 100 percent disability rating will be assigned when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities, 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  

A 60 percent disability rating will be assigned when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities.  

A 20 percent evaluation is assignable where the diabetes 
requires insulin and a restricted diet; or oral hypoglycemic 
agents and restricted diet.

When the diabetes mellitus is managed by a restricted diet 
only, a 10 percent evaluation is warranted.  

Compensable complications of diabetes are separately 
evaluated unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119; Diagnostic 
Code 7913, Note (1) (2003).

In this case, the evidence of record shows that the veteran's 
diabetes mellitus has been insulin-dependent since the 
effective date of service connection..  In addition, the 
evidence shows that the veteran must maintain a restricted 
diet and has significant impairment due to the service-
connected diabetes mellitus.  

The Board is mindful that the veteran suffered a stroke in 
September 2001, however, the Board finds, given the extent of 
its manifestations, that the service-connected diabetes 
mellitus is productive of some restriction of activity.  .

Based on the evidence of record as outlined hereinabove, the 
Board finds that the veteran's service-connected diabetes 
mellitus results in a disability picture that more nearly 
approximates the criteria for the assignment of an initial 
rating of 40 percent.  

However, absent findings of episodes of ketoacidosis or 
hypoglycemic reactions requiring treatment or progressive 
loss of weight or strength, the Board finds that a higher 
rating is not for application for the service-connected 
connected diabetes mellitus at this time.  

The Board points out that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings. Fenderson v. Brown, 12 Vet. App. 119 (1999). The 
Board finds that, at no time since service, has the service- 
connected disability been more disabling than as currently 
rated.  

Finally, the Board points out that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326.  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

The RO has had an opportunity to address this new legislation 
with regard to the veteran's claim for increase.  The veteran 
has been informed of what information was needed to support 
his claim in rating decisions, Statements of the Case, and 
letters sent to his by the RO as noted hereinabove.  
Moreover, the veteran was afforded several examinations at 
which he reported as to the severity of the service-connected 
disability.  

Most importantly, the Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to his claim is required.  In this case, 
the Board finds that there is sufficient evidence of record 
to decide his claim properly.  



ORDER

An initial 40 percent rating, but not higher, for the 
service-connected diabetes mellitus is granted, subject to 
the regulations controlling to disbursement of VA monetary 
benefits.  



REMAND

The veteran asserts that service connection is warranted for 
coronary artery disease and for paraganglioma excision on a 
secondary basis.  

At the outset, the Board again notes that the statutes 
governing assistance to claimants and the benefit of the 
doubt were recently amended.  More specifically, the Board 
noted that there had been a significant change in the law 
with the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

As such, the RO must ensure that the veteran has not been 
properly notified of the VCAA and that VA has fulfilled its 
duty to assist the veteran in this case with regard to these 
issues.  


A.  Service connection for coronary artery disease

At the outset, the Board notes that the RO rating decision of 
January 2001 denied the veteran's claim of service connection 
for coronary artery disease claimed as secondary to the 
service-connected diabetes mellitus based on a finding that 
the veteran's coronary artery disease preceded the diagnosis 
of diabetes mellitus.  

More specifically, the RO noted that the evidence of record 
showed that the veteran was initially diagnosed with 
hypertension, a well-established cause of coronary artery 
disease, in approximately 1970, some 11 years prior to his 
diabetes diagnosis.  

The Board is mindful that hypertension and coronary artery 
disease might very well be related, but the evidence of 
record does not confirm that assumption in this case.  

Rather, the veteran has asserted that his heart problems 
began several years after the diagnosis of diabetes mellitus.  
Specifically, the veteran asserts that his diabetes and 
hypertension were diagnosed in 1981, but that his heart and 
vascular conditions were not noticed until he had the 
paraganglioma removed in 1987.  

Moreover, VA doctors have suggested that the veteran's heart 
and vascular problems could be complications of the diabetes 
mellitus.  As such, the veteran should be afforded another VA 
examination to determine the likely etiology of the veteran's 
cardiovascular disease and if it likely a complication of the 
service-connected diabetes mellitus.  


B.  Service connection for paraganglioma excision

The veteran asserts that his paraganglioma excision was 
secondary to agent orange exposure.  In an October 2001 
statement, the veteran indicated that Dr. Roger Giordano of 
Richmond Virginia had submitted an expert medical opinion 
advancing the veteran's current disability of paraganglioma 
as related to Agent Orange exposure.  It does not appear that 
any such opinion is currently associated with the claims 
file.  

The issue should therefore be remanded to the RO to afford 
the veteran another opportunity to submit the aforementioned 
opinion in support of his claim of service connection.  In 
light of the need for another VA examination, the examiner 
should opine as to the likelihood that the veteran's 
paraganglioma is related to exposure to herbicides.  

Moreover, the veteran has asserted that his paraganglioma is 
a soft tissue sarcoma.  On examination, the examiner should 
confirm or deny this assertion.  If the paraganglioma is in 
fact a soft tissue sarcoma, additional development will be 
necessary to determine if service connection is warranted on 
a presumptive basis under 38 C.F.R. § 3.307, 3.309 (2003).  

Accordingly, these matters are remanded for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
coronary artery disease and  residuals of 
paraganglioma, not previously identified.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  In 
particular, any opinion as to the 
etiology of the paraganglioma from Dr. 
Roger Giordano (5700 Fitzhugh Avenue, 
Richmond, VA 23226) should be obtained 
and associated with the claims file.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the veteran's diabetes 
mellitus, including all complications 
stemming from the diabetes mellitus.  All 
indicated x-ray studies and laboratory 
tests should be completed.  The claims 
file, to include all evidence added to 
the record pursuant to this REMAND, 
should be made available to the examiner 
prior to the examination.  Based on 
his/her review of the case, the examiner 
should render an opinion as to the 
likelihood that the veteran has coronary 
artery disease is likely a complication 
of the service-connected diabetes 
mellitus.  A complete rationale for all 
opinions expressed must be provided.  

3.  The veteran also should be afforded a 
VA examination in order to ascertain the 
current nature and likely etiology of the 
claimed paraganglioma.  Detailed clinical 
findings should be reported in this 
regard.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether the veteran has 
current disability due to a paraganglioma 
that at least as likely as not was caused 
or aggravated by herbicide exposure in 
service.  The examiner in this regard 
should say whether the veteran suffered 
from any form of a soft tissue sarcoma 
that could be attributed to service.  A 
complete rationale for all opinions 
expressed must be provided.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the veteran must be 
notified that he has up to one year to 
provide evidence in support of his claims 
for benefits.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



